EXHIBIT 99.1 Contact: Gary Smith Vice President & Chief Financial Officer (205) 942-4292 HIBBETT REPORTS FISCAL THIRD QUARTER 2008 RESULTS BIRMINGHAM, Ala. (November 20, 2007) – Hibbett Sports, Inc. (NASDAQ/GS: HIBB), a sporting goods retailer, today announced results for the third quarter ended November 3, 2007. Financial Highlights Net sales on a fiscal basis for the 13-week period ended November 3, 2007, decreased 0.02% to $129.6 million compared with $129.7 million for the 13-week period ended October 28, 2006.Comparable store sales increased 1.2% on a comparable store, comparable week basis, while decreasing 6.6% on a fiscal basis.Net income for the third quarter was $7.8 million compared with $9.9 million in the prior-year period.Earnings per diluted share were $0.25 compared with $0.31 in the prior year. Net sales on a fiscal basis for the 39-week period ended November 3, 2007, increased 4.7% to $377.9 million compared with $360.9 million for the 39-week period ended October 28, 2006.Comparable store sales decreased 1.2% on a comparable store, comparable week basis, while decreasing 2.5% on a fiscal basis.Net income for this period was $22.7 million compared with $25.5 million in the same period of fiscal 2007.Earnings per diluted share were $0.71 compared with $0.78 in the prior period. Mickey Newsome, Chairman and Chief Executive Officer, stated, "Our third quarter earnings were at the high end of our forecasted range driven by comparable sales increases in apparel and footwear on a calendar basis. Our inventory is well positioned as we head into this very important holiday shopping season and the remainder of the year." The measurement of sales on a calendar basis in comparable stores for the same calendar weeks is based on sales during the 13 weeks and 39 weeks ended November 3, 2007, in relation to the same weeks ended November 4, 2006.Each quarter of fiscal 2008 starts one week later than the same quarter of fiscal 2007, due to the Company’s 2007 fiscal year having 53 weeks versus the normal 52 weeks.This timing shift can have a significant impact on quarterly sales comparisons. Hibbett opened 18 new stores and closed 2 stores during the third quarter, bringing the store base to 650 in 23 states as of November 3, 2007. The Company plans to open 42 to 46 stores and close 2 stores in the fourth quarter.For fiscal 2008, the Company plans to open 86 to 90 stores and close approximately 9 stores. Fiscal 2008 Outlook For the fourth fiscal quarter ending February 2, 2008, the Company expects to report earnings per diluted share of $0.36 to $0.44 with low single-digit comparable store sales increase on a calendar basis and a mid-single-digit increase in comparable store sales on a fiscal basis. For fiscal 2008, the Company expects to report earnings of $1.07 to $1.15 per diluted share and a slightly positive comparable store sales increase on both a calendar and fiscal basis. Stock Repurchase During the third quarter, the Company repurchased 242,900 shares of common stock for a total expenditure of $5.7 million, bringing the total shares repurchased since the inception of the program in August 2004 to 5,276,713 shares for a total expenditure of $123.8 million.Approximately $26.2 million of the total authorization remains for future stock repurchases as of the end of the third quarter of fiscal 2008. Investor Conference Call and Simulcast Hibbett Sports, Inc. will conduct a conference call at 5:00 p.m. ET on November 20, 2007, to discuss the third quarter results.The number to call for this interactive teleconference is (913)981-5581.A replay of the conference call will be available until November 27, 2007, by dialing (719)457-0820 and entering the passcode, 5129048. The Company will also provide an online Web simulcast and rebroadcast of its fiscal 2008-third quarter conference call.The live broadcast of Hibbett's quarterly conference call will be available online at www.streetevents.com and www.earnings.com on November 20, 2007, beginning at 5:00 p.m. ET.The online replay will follow shortly after the call and continue through November 27, 2007. Hibbett Sports, Inc. operates sporting goods stores in small to mid-sized markets, predominately in the Sunbelt, Mid-Atlantic and Midwest.The Company’s primary store format is Hibbett Sports, a 5,000-square-foot store located in dominant strip centers and enclosed malls. A WARNING ABOUT FORWARD LOOKING STATEMENTS:Certain matters discussed in this press release are "forward looking statements" as that term is used in the Private Securities Litigation Reform Act of 1995.Forward looking statements address future events, developments or results and typically use words such as believe, anticipate, expect, intend, plan, forecast, guidance, outlook, or estimate.For example, our forward looking statements include statements regarding company growth, store opening and closing plans, sales (including comparable store sales), sale shifts and earnings expectations.Such statements are subject to risks and uncertainties that could cause actual results to differ materially, including economic conditions, industry trends, merchandise trends, vendor relationships, customer demand, and competition.For a complete description of these factors, as well as others which could affect our business, you should carefully review the "Risk Factors," "Business," and "MD&A" sections in our Annual Report on Form 10-K filed on April 4, 2007 and our most recent prospectus supplement filed May 2, 2003.In light of these risks and uncertainties, the future events, developments or results described by our forward looking statements in this document could turn out to be materially and adversely different from those we discuss or imply.We are not obligated to release publicly any revisions to any forward looking statements contained in this press release to reflect events or circumstances occurring after the date of this report and you should not expect us to do so. HIBBETT SPORTS, INC. AND SUBSIDIARIES Unaudited Condensed Consolidated Statements of Operations (Dollars in thousands, except per share amounts) Thirteen Weeks Ended Thirty-Nine Weeks Ended November 3, October 28, November 3, October 28, 2007 2006 2007 2006 Net sales $ 129,628 $ 129,658 $ 377,873 $ 360,935 Cost of goods sold, distribution center and store occupancy costs 87,154 86,592 252,871 241,037 Gross profit 42,474 43,066 125,002 119,898 Store operating, selling and administrative expenses 26,898 24,757 79,512 71,584 Depreciation and amortization 3,023 2,697 9,038 8,152 Operating income 12,553 15,612 36,452 40,162 Interest income, net 88 235 498 667 Income before provision for income taxes 12,641 15,847 36,950 40,829 Provision for income taxes 4,826 5,921 14,227 15,360 Net income $ 7,815 $ 9,926 $ 22,723 $ 25,469 Net income per common share: Basic earnings per share $ 0.25 $ 0.31 $ 0.73 $ 0.79 Diluted earnings per share $ 0.25 $ 0.31 $ 0.71 $ 0.78 Weighted average shares outstanding: Basic 31,075 31,982 31,312 32,222 Diluted 31,554 32,440 31,823 32,742 Unaudited Condensed Consolidated Balance Sheets (In thousands) November 3, October 28, February 3, 2007 2006 2007 Assets Cash and cash equivalents $ 10,751 $ 12,740 $ 30,367 Short-term investments 292 502 - Accounts receivable, net 4,600 5,358 4,651 Inventories, net 148,513 130,934 125,240 Prepaid expenses and other 8,674 2,853 6,631 Total current assets 172,830 152,387 166,889 Property and equipment, net 43,523 39,999 42,573 Other assets 7,428 3,931 3,391 Total assets $ 223,781 $ 196,317 $ 212,853 Liabilities and Stockholders' Investment Accounts payable $ 52,592 $ 42,661 $ 42,016 Accrued expenses 10,774 11,497 18,445 Total current liabilities 63,366 54,158 60,461 Non-current liabilities 23,142 15,349 15,751 Stockholders' investment 137,273 126,810 136,641 Total liabilities and stockholders' investment $ 223,781 $ 196,317 $ 212,853 -END-
